Citation Nr: 1741848	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 10, 2012 and in excess of 20 percent thereafter, for osteoarthritis of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for left hip greater trochanteric bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1982 to June 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

These matters were previously before the Board in September 2016, when they were remanded for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.  Specifically, the findings in the most recent December 2016 VA examination reports are inadequate for rating purposes because they do not comply with Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination is necessary.  The examiner should also render retrospective opinions on the measurements required by Correia.  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain outstanding private records, to include any additional records from Quincy Medical Group since October 2015.
3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine and left hip disabilities.  A complete copy of the claims file and a copy of this remand must be provided to and reviewed by the examiner.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and (5) if possible, with range of motion of the opposite undamaged joint (right hip).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since July 2005) of the lumbar spine and left hip in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and (5) if possible, with range of motion of the opposite undamaged joint (right hip).  A rationale for any opinions expressed should be set forth.  In unable to render this opinion, please indicate why.  

In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

4.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

